COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARTIN HERRERA,                                              No. 08-17-00043-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                             41st District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                           State.                             (TC# 20140D05440)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 30, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Leticia Perez, Court Reporter for the 41stDistrict Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before August 30, 2017.

       IT IS SO ORDERED this 28th day of July, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.